Citation Nr: 1725346	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  16-35 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for polycythemia vera (myeloproliferative cancer) as a result of exposure to chemicals.

2.  Entitlement to service connection for fatigue as secondary to polycythemia vera  and anemia.

3.  Entitlement to service connection for bone pain as secondary to polycythemia vera.

4.  Entitlement to service connection for dementia as secondary to polycythemia vera. 

5.  Entitlement to service connection for major depression with anxiety as secondary to polycythemia vera.

6.  Entitlement to service connection for hypertension as secondary to polycythemia vera.
7.  Entitlement to service connection for transient ischemic attacks (TIA) as secondary to polycythemia vera.

8.  Entitlement to service connection for heart failure as secondary to polycythemia vera.

9.  Entitlement to service connection for anemia as secondary to polycythemia vera.

10.  Entitlement to service connection for dizziness with imbalance, also claimed as pre-syncope as secondary to polycythemia vera.

11.  Entitlement to service connection for renal insufficiency as secondary to polycythemia vera.

12.  Entitlement to service connection for headaches as secondary to polycythemia vera.

13.  Entitlement to service connection for skin cancer.

14.  Entitlement to service connection for osteoarthritis and disc degeneration, cervical spine.

15.  Entitlement to service connection for left arm radiculopathy as secondary to osteoarthritis and disc degeneration of the cervical spine.

16.  Entitlement to service connection for osteoarthritis of the lumbar spine.

17.  Entitlement to service connection for obstructive sleep apnea as secondary to osteoarthritis and disc degeneration of the cervical spine.






REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' Services


ATTORNEY FOR THE BOARD

A.Z., Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to June 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

 1.  Resolving all doubt in favor of the Veteran, polycythemia vera is related to active service.

2.  Resolving all doubt in favor of the Veteran, fatigue, bone pain, dementia, major depression with anxiety, hypertension, transient ischemic attacks, heart failure, anemia, pre-syncope, renal insufficiency and headaches are related to his service-connected polycythemia vera. 

3.  Resolving all doubt in favor of the Veteran, skin cancer is causally related to his active duty service.

4.  Resolving all doubt in favor of the Veteran, osteoarthritis and disc degeneration of the cervical spine are causally related to his active duty service.

5.  Resolving all doubt in favor of the Veteran, left arm radiculopathy is causally related to his service-connected cervical spine disorder.

6.  Resolving all doubt in favor of the Veteran, osteoarthritis of the lumbar spine is causally related to his active duty service.

7.  At no time during the pendency of the claim does the Veteran have a current diagnosis of sleep apnea, and the record does not contain a recent diagnosis of such prior to the Veteran's filing of a claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for polycythemia vera are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for fatigue, bone pain, dementia, major depression with anxiety, hypertension, transient ischemic attacks, heart failure, anemia, pre-syncope, renal insufficiency and headaches are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for service connection for skin cancer are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for osteoarthritis and disc degeneration of the cervical spine, are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).

5. The criteria for service connection for left arm radiculopathy are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

6.  The criteria for service connection for osteoarthritis of the lumbar spine are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).

7.  The criteria for service connection for obstructive sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Regarding the claims granted herein, there is no prejudice to the Veteran regarding any deficiencies in either the duties to notify or assist, as the award of service connection is a full grant of the benefits sought before the Board.

With respect to the sole claim denied herein-service connection for sleep apnea-the Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).


II.  Legal Criteria & Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303 (b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a).  Secondary service connection may be established by a showing that a nonservice-connected disability is caused or aggravated (chronically worsened) by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.   See 38 U.S.C.A. § 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.10; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Polycythemia Vera, Skin Cancer, and Secondary Disorders

The Veteran contends his polycythemia vera and skin cancer are related to his recurrent occupational and environmental exposure to toxic chemicals while in service.  In particular, the Veteran has alleged exposure to toxic chemicals, heavy metals, waste oils, diesel jet fuel and fumes, while serving at Alameda Naval Air Station.  Additionally, he has claimed fatigue, bone pain, dementia, major depression with anxiety, hypertension, transient ischemic attacks, heart failure, anemia  pre-syncope, renal insufficiency and headaches, as secondary to his polycythemia vera.

As discussed below, the Board finds that service connection for polycythemia vera, skin cancer and the alleged secondary disorders, is warranted.

At the outset, the Board notes that Alameda Naval Air Station (ANAS), now closed, is included in the Environmental Protection Agency's (EPA) National Priorities List (NPL). The NPL is part of the EPA's Comprehensive Environmental Response, Compensation, and Liability Act (CERCLA), commonly known as "Superfund."  The EPA's website confirms use of the toxins asserted by the Veteran at ANAS and during his service, and that such contaminants have been found in the soil and groundwater there.  https://yosemite.epa.gov/r9/sfund/r9sfdocw.nsf/3dec8ba3252368428825742600743733/23fed941bf316814882575ad00628866%21opendocument (last visited June 19, 2017).  The Veteran's service personnel records confirm that he served at ANAS for three years.  Accordingly, the Board concedes his exposure.

Additionally, the record reflects current diagnoses of the disorders claimed by the Veteran.

Regarding the final element of service connection-a nexus-the Board finds that the evidence is at least in equipoise regarding a relationship between the Veteran's claimed disorders and service.

In this regard, the Veteran underwent multiple VA examinations in April 2015.  The VA examiner opined that the Veteran's polycythemia vera was not related to service, stating that it was difficult to determine the nature and extent of the Veteran's exposure to hazardous chemicals in service, and cited to scientific studies showing a lack of data to suggest a relationship.  The examiner also addressed an April 2014 statement submitted by the Veteran's hematologist/oncologist, Dr. M.D, stating that his conclusion that it is possible the Veteran's polycythemia vera was caused by his exposure to solvents while on active duty is acceptable.  The VA examiner referenced a study relied upon by the private physician, noting that it showed some association with an increased risk of hematologic cancer, including myeloproliferative neoplasms, but concluded that it was not possible, in this Veteran's particular case, to confirm a causal relationship between organic solvent exposure and the subsequent development of polycythemia vera.

Regarding the etiology of the Veteran's skin cancer, the April 2015 VA examiner opined that such was not related to his exposure to toxins in service,  essentially citing the Veteran's age and post-service UV exposure as the most likely cause.

However, the Veteran has submitted multiple, private medical opinions in support of his claims, to include a July 2016 medical opinion authored by Dr. P.R.F., the former Chief of Medical Evaluation Board at Walter Reed Army Medical Center.  The physician noted review of the Veteran's record, to include his service treatment records and VA and private medical records, as well as review of case studies and research.  He opined that the Veteran's polycythemia vera and skin cancer was more likely than not related to his hazardous substance exposures while in service.  The physician provided a multi-page detailed report in support of his conclusion, recounting the Veteran's in-service duties, and explaining that several of the toxic substances that the Veteran was exposed to in service have identified and /or suspected as carcinogens.  Such substances, can remain stored in the body for over 30 years, increasing the risk for adverse health effects.  He detailed the specific adverse health effects of several hazardous substances known to have been used at ANAS.

Based on the evidence outlined above, the Board finds the medical evidence submitted by the Veteran highly probative, as such opinion was made by medical professional familiar with the Veteran's in-service and post-service history, and include a rationale for the opinions offered, such that the evidence is at least in relative equipoise regarding whether the Veteran's polycythemia vera and skin cancer are related to service.  Therefore, the Board resolves all doubt in favor of the Veteran and finds that service connection for polycythemia vera and skin cancer is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 

Regarding the Veteran's disorders claimed as secondary to his polycythemia vera, namely his fatigue, bone pain, dementia, major depression with anxiety, hypertension, transient ischemic attacks, heart failure, anemia, pre-syncope, renal insufficiency and headaches-the Board finds that the evidence is again, at least in equipoise, that such disorders are related to the Veteran's now service-connected polycythemia vera.

Here, the April 2015 VA examiner failed to relate the Veteran's hypertension and anemia to his polycythemia vera.  He stated that the Veteran has benign essential hypertension, and that there was no evidence or previous diagnosis of labile hypertension.  He further noted that the Veteran has had chronic hypertension since at least the 1990s and that his hypertension preceded his polycythemia vera.  He did not provide an explanation for his finding that the Veteran's anemia was unrelated to his polycythemia vera.  Regarding fatigue, the examiner found no subjective or objective evidence of chronic fatigue syndrome, and therefore did not render an opinion.

However, VA treatment notes indicate that the Veteran carries a diagnosis of benign essential hypertension.  A July 2013 treatment note indicates a diagnosis of unspecified hypertension.  VA and private treatment notes document that the Veteran takes daily medication for hypertension.  Accordingly, the Board finds the April 2015 VA opinion non-probative regarding the etiology of the Veteran's hypertension.

The Board notes that the April 2015 examiner did, however, relate the Veteran's heart failure, renal insufficiency and headaches, to his polycythemia vera.

Additionally, a July 2014 Disability Benefits Questionnaire (DBQ) pertaining to the Veteran's polycythemia vera includes a related diagnosis of anemia, and lists the following relevant complications of polycythemia vera: TIAs, dementia, major depression with anxiety, chronic bone pain, renal insufficiency, hypertension and heart failure.  Additional symptoms associated with his polycythemia vera included easy fatigability, with the Veteran taking daily, frequent naps, chronic headaches and pre-syncope.  Such complications are similarly listed in a July 2014 letter from a private medical practice, E.M.S.

Moreover, in his July 2016 opinion, Dr. P.R.F., went on to relate the Veteran's fatigue, bone pain, dementia, major depression with anxiety, transient ischemic attacks, heart failure, anemia, pre-syncope, renal insufficiency and headaches to his polycythemia vera.

As the above evidence is at least in relative equipoise regarding the Veteran's claims for secondary service connection for fatigue, bone pain, dementia, major depression with anxiety, hypertension, transient ischemic attacks, heart failure, anemia, pre-syncope, renal insufficiency and headaches, such is granted.

B.  Cervical Spine Disorder and Left-Arm Radiculopathy

The Veteran claims that his osteoarthritis and disc degeneration of the cervical spine are related to the in-service excision of a neck tumor, as well as in-service neck strains from physical training, and that he also suffers from left arm radiculopathy secondary to his cervical spine disorder.

Here, service treatment records document the removal of a fibroma in January 1958, but are silent for neck-related complaints.  The Veteran has a current diagnosis of degenerative disc disease and osteoarthritis of the cervical spine.

Turning to the medical opinions of record, the April 2015 VA examiner opined that the Veteran's cervical spine disorder was not related to service, noting that his separation examination was normal, and that the medical record was silent for over 30 years regarding neck complaints.  He noted a 2001 diagnosis and found that such was most consistent with age-related changes and not due to the Veteran's in-service lipoma excision.  He did not explain why the lipoma excision could not be the cause.  The examiner also found no objective evidence on evaluation to indicate current cervical radiculopathy, and therefore did not render an opinion as to whether such was related to his cervical spine disorder.

In May 2016, the Veteran submitted a private opinion from his private physical therapist, who holds a doctorate of physical therapy.  The clinician opined that the Veteran's cervical spine disorder was related to his in-service tumor and repeated neck sprains incurred during physical training exercises, explaining that it was highly likely that the tumor and surgery caused an inflammatory process and musculoskeletal micro trauma, causing his cervical spine osteoarthritis and degenerative disc disease.

In July 2016, VA obtained an addendum opinion to address the two conflicting opinions.  The examiner discounted the May 2016 private opinion, stating that a lipoma is a fatty benign growth just beneath the skin, and is in no way adherent to or involving the cervical spine.  

In response, the Veteran submitted an April 2017 letter from his primary care provider, opining that the Veteran's cervical spine disorder was related to his in-service tumor removal.  He refuted the July 2016 VA opinion, noting that the Veteran had a fibroma (fibrous tissue) not lipoma (fatty tissue) removed from his neck in service and that fibrous tumors often encapsulate bone, tendon, muscle and nerve tissue.  He discussed the Veteran's reports of continuity of symptomatology, as well as relevant medical history to further support his conclusion.

The Board further notes that the Veteran's daughter, Dr. D.W., a retired Assistant Surgeon General, asserted that the Veteran was in fact diagnosed with osteoarthritis/degenerative disc disease by 1989, a significantly earlier onset than that noted by the VA examiners, and that she had, at times, accompanied him to his chiropractic appointments.  She also attested to her observations of the Veteran's continuity of symptomatology.

The Board notes that the Veteran and his daughter are competent to describe his symptoms relating to his cervical spine disorder, and the Board finds their statements credible.  Moreover, the Veteran's daughter, as a physician, is additionally competent to opine on complex medical questions of diagnosis or etiology, particularly as she has an intimate knowledge of his medical history.  

Given that the April 2015 VA examiner did not adequately explain why the Veteran's lipoma excision could not be the cause of his cervical spine disorder, the Board cannot rely on such opinion.  Furthermore, as the remainder of the evidence is at least in equipoise, the Board must resolve any reasonable doubt in favor of the Veteran.  Accordingly, entitlement to service connection for a cervical spine disorder is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56.

Regarding the Veteran's claimed left-arm radiculopathy, while the VA examiner did not find evidence of such, the Veteran and his daughter have asserted that he experiences left-arm radiculopathy, and the Veteran's private treatment notes document treatment for neck pain with radicular symptoms.  Accordingly, the Board finds that service connection for left-arm radiculopathy, as secondary to his cervical spine disorder, is warranted.

C.  Lumbar Spine Disorder

The Veteran essentially contends that his lumbar spine osteoarthritis is due to the wear and tear sustained during service.  Service treatment records document that the Veteran was seen for back complaints in 1954 and 1955, and he currently has a diagnosis of osteoarthritis of the lumbar spine.

Here, the April 2015 VA examiner opined that the Veteran's lumbar spine disorder was not related to service, noting that he was treated for a back problem in 1954 and 1955, but that his separation examination was normal, and that the medical record was silent for over 40 years regarding back complaints.  He noted a 2010 diagnosis and found that such was most consistent with age-related changes.

However, similar to the Veteran's cervical spine disorder, the Veteran's daughter, again, who is a physician, submitted an April 2017 statement asserting that the Veteran was actually diagnosed with osteoarthritis of the lumbar spine by 1989, a significantly earlier onset than that noted by the VA examiners, and that she had, at times, accompanied him to his chiropractic appointments.  She also attested to her observations of the Veteran's continuity of symptomatology.  Furthermore, she pointed out that the VA examiner discounted the Veteran's statements of continuity of symptomatology along with those included in buddy statements submitted by the Veteran.

As above, the Board notes that the Veteran and his loved ones are competent to describe his symptoms, and service connection for osteoarthritis, as a chronic disorder, may be established by a showing of continuity of symptomatology.

Thus, rather than remand for another opinion that addresses this matter, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current lumbar spine osteoarthritis is related to his military service.

As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for lumbar spine osteoarthritis is warranted. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56.

D.  Sleep Apnea as Secondary to a Cervical Spine Disorder

The Veteran has claimed entitlement to service connection for sleep apnea, as secondary to his cervical spine disorder.  However, the record fails to reflect a diagnosis of sleep apnea at any point during the appeal period or recently prior to filing his claim.

In this regard, a September 2001 polysomnography showed findings of obstructive sleep apnea.

However, during a March 2014 VA psychiatric examination, the Veteran reported that he had previously been diagnosed with sleep apnea, but that after having surgery 10 years ago, he no longer had symptoms.  His wife confirmed that though he snores while sleeping, she has not noticed any lack of breathing.

The April 2015 VA examiner noted that the Veteran was diagnosed in 2001 with severe obstructive sleep apnea, and that he wife and daughter reported that his symptoms improved after having neck surgery in 2002, such that he discontinued use of his CPAP device.  The examiner stated that there was no record of
additional overnight pulse oximetry testing or more recent polysomnogram to
evaluate the current severity of his sleep apnea condition. 

Review of VA and private treatment records similarly reflects no current diagnosis of sleep apnea; accordingly, the claim for service connection for such must be denied.


ORDER

Service connection for polycythemia vera (myeloproliferative cancer) is granted.
	
Service connection for fatigue, as secondary to polycythemia vera, is granted.

Service connection for bone pain, as secondary to polycythemia vera, is granted.

Service connection for dementia, as secondary to polycythemia vera, is granted.

Service connection for major depression with anxiety, as secondary to polycythemia vera, is granted.

Service connection for hypertension, as secondary to polycythemia vera, is granted.

Service connection for transient ischemic attacks, as secondary to polycythemia vera, is granted.

Service connection for heart failure, as secondary to polycythemia vera, is granted.

Service connection for anemia, as secondary to polycythemia vera, is granted.

Service connection for dizziness with imbalance, also claimed as pre-syncope, as secondary to polycythemia vera, is granted.

Service connection for renal insufficiency, as secondary to polycythemia vera, is granted.

Service connection for headaches, as secondary to polycythemia vera, is granted.

Service connection for skin cancer, as secondary to polycythemia vera, is granted.

Service connection for osteoarthritis and disc degeneration, cervical spine, is granted.

Service connection for left arm radiculopathy, as secondary to osteoarthritis and disc degeneration of the cervical spine, is granted.

Service connection for osteoarthritis of the lumbar spine is granted.

Service connection for obstructive sleep apnea, as secondary to osteoarthritis and disc degeneration of the cervical spine, is denied.




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


